Dibell, C.
Action to recover damages for an injury to plaintiff’s property in a collision with an auto of the defendant. Verdict for the plaintiff. Appeal by the defendant from an order denying its alternative motion for judgment or for a new trial.
The plaintiff was going south on a street in Minneapolis with a wagon load of household furniture. The auto van of the defendant came from the east on an intersecting street and turned towards the plaintiff from the south and at first was on the westerly side of the street on which *131the plaintiff was driving. The auto van had curtains which were flapping and making'some noise. The plaintiff’s team became frightened and ran away and the plaintiff’s furniture was damaged. The evidence was sufficient to justify a finding of negligence.
The defendant submitted a number of requested instructions. So far as not covered by the general charge they wore abstract statements which the court was not required to give.
Complaint is made that the court improperly charged the jury that false testimony had been given in the course of the trial and made improper remarks of like tenor when a witness of the defendant was on the stand. The settled case fails to make clear just what occurred. No prejudice is shown.
Order affirmed.